Citation Nr: 1629416	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether N.H. is entitled to a $150.00 monthly apportionment of the Veteran's compensation benefits, prior to January 1, 2010.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1982 to July 1985 and from February to April 1991.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 special apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that awarded a monthly apportionment of $150 of the Veteran's VA compensation benefits to his spouse, N.H., effective September 1, 2005.

In February 2010, the Veteran testified during a hearing at the RO before another Veterans Law Judge.  A transcript of the hearing is of record.

In July 2010, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a February 2016 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his February 2010 hearing was no longer affiliated with the Board, and offered him an opportunity for another hearing.   The letter requested that a response be received in 30 days or else the Board would presume that the Veteran did not wished to have another Board hearing and proceed to consider his appeal.  The Veteran did not respond.  The Board finds that all due process requirements were met with regard to the Veteran's hearing request and will consider his claim on appeal.

As noted in the prior remand, in January 2006, V.W. filed a claim for an apportionment of the Veteran's benefits on behalf of the Veteran's son D.J.W. (1/10/06 VBMS Correspondence, p.1).  The Board referred the matter of entitlement to an apportionment of the Veteran's benefits for his son, D.J.W., to the AOJ for appropriate action.  There is no indication that the AOJ has yet considered this issue.

The Board also noted that, in March 2008 correspondence, N.H. indicated she was filing a claim for an increased apportionment of the Veteran's compensation benefits and specifically requested an apportionment of $300.00 per month (3/18/08 VBMS VA 21-4138 Statement in Support of Claim).  While the special apportionment decision is dated in November 2007, and the letter to the Veteran advising him of this decision is dated in June 2008, the notice to N.H. of the allowance of an apportionment in the amount of $150.00 is not associated with the claims file.  The Board found it unclear as to whether the March 2008 correspondence constitutes a claim for an increased apportionment.  In December 2008 correspondence, N.H. indicated that she requested that her case be reopened for an apportionment of the Veteran's benefits, and received information that she should submit her new income of $0.00 for adjudication (12/10/08 VBMS Correspondence).  She asked that such information be entered into her claim.  The Board noted that it was unclear if N.H. sought an increased apportionment or if she was merely providing updated income information.  The Board referred the matter to the AOJ for clarification and appropriate action.  There is no indication that any action was taken on the matter.

The Board additionally noted that the Veteran and N.H. were divorced in December 2009 (12/[redacted]/09 VBMS Divorce Decree, p.1).  In March 2010 correspondence, the RO advised him that N.H. was removed from his award amount on January 1, 2010; however, the letter also advised him that $150.00 was being withheld for an apportionment (3/13/10 VBMS Notification letter (e.g. VA 20-8993, VA 21-0290, PCGL), p.1).  The Board referred the matter to the AOJ for clarification and appropriate action.  There is no indication that the AOJ has yet considered this matter. 

In February 2009, the Veteran's mother was added as his dependent (2/14/09 VBMS Notification Letter).  In July 2011, the Veteran, through his representative, requested immediate consideration of releasing the withheld dependency entitlement for his mother based, in part, on financial hardship (7/18/11 VBMS Third Party Correspondence).  The matter is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The Veteran and N.H. were married on April [redacted], 1988, separated prior to 2005, and divorced on December [redacted], 2009; the Veteran has not contributed to N.H.'s monthly support at any time since 2005.

2.  N.H. filed an apportionment claim on September 12, 2005.

3.  During the pendency of this appeal, the Veteran has been unemployed and has had no income other than his VA compensation and Social Security Administration (SSA) disability payments.

4.  An apportionment in the amount of $150 monthly of the Veteran's VA compensation benefits cannot be made to N.H. without causing undue financial hardship to the Veteran.


CONCLUSION OF LAW

N.H. is not entitled to an apportionment of the Veteran's VA compensation benefits in the amount of $150 monthly between September 1, 2005 and December [redacted], 2009.  38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified, in pertinent, part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326(a) (2015).  The VCAA, however, does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim and no further discussion of the duty to assist is necessary.

VA rules include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2015).  In this case, the applicable contested claims procedures were followed.  The RO provided both parties (the Veteran and N.H.) with notices and determinations related to the contested claim, including a statement of the case and advised both parties of the applicable law and regulations (2/23/09 VBMS Statement of the Case (SOC)).  In February 2010, the Veteran testified during a hearing before a Veterans Law Judge and N.H and her representative were provided with a copy of the hearing transcript and the opportunity to respond or request a hearing in October 2010 (10/1/10 VBMS Third Party Correspondence).

Legal Criteria

In a September 2005 claim, N.H. sought apportionment of the Veteran's VA disability compensation (8/23/05 VBMS Correspondence).  In the November 2007 special apportionment decision, the N.H. was awarded an apportionment in the amount of $150 per month.  The Veteran appealed that award.

Compensation benefits payable to a veteran may be apportioned if a veteran is not residing with his spouse and the Veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for an apportionment claimant to establish the existence of hardship in order to obtain an apportionment under this provision.  See Hall v. Brown, 5 Vet. App. 294 (1993).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  The second type of apportionment is a "special" apportionment that may be paid under the circumstances set forth in 38 C.F.R. § 3.451.

Under 38 C.F.R. § 3.451, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

Certain circumstances can bar apportionment.  A veteran's benefits will not be apportioned where (a) the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee; (b) the Veteran's spouse has been found guilty of conjugal infidelity by a court having proper jurisdiction; or (c) it has been determined that the Veteran's spouse that has lived with another person and held herself or himself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.458(a-g).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Analysis

Considering the claim in light of the pertinent legal authority, the Board finds that the criteria for apportionment have not been met because it would cause the Veteran undue hardship.

In this case, the record establishes that the Veteran and N.H. were married on April [redacted], 1988, separated, and divorced on December [redacted], 2009 (1/3/05 VBMS Marriage Certificate/License; 12/[redacted]/09 VBMS Divorce Decree). 

There is some confusion as to when the Veteran and N.H. separated.  Notably, in his April 1997 dependency report, he reported that he married N.H. in May 1988, that they were not living together, were separated since 1989, and he did not contribute to her support (4/7/97 VBMS VA 21-0538 Status of Dependents Questionnaire, pp. 1-2).  

N.H. provided a copy of an Affidavit of Publication and Diligent Search Where Respondent's Address is Unknown, Certificate of Service, Complaint for Divorce, and Verification Form, all signed between February and March 2000, indicating that she and the Veteran lived apart since November 1989 (10/26/10 VBMS Divorce Decree).

In his April 2005 dependency report, the Veteran said he was married, not living with his spouse, and contributed $500 a month to her support (4/1/05 VBMS VA 21-686c Declaration of Status of Dependents).  

In January 2006, the Veteran stated that he and his wife were separated (1/24/06 VBMS VA 21-4138 Statement in Support of Claim).  

In August and September 2009, N.H. reiterated that she and the Veteran had not lived together since 1989 (8/7/09 VBMS Correspondence; 9/8/09 VBMS Buddy/Lay Statement).  Statements from her friends and relatives support her contention.

The December 2009 Default Decree of Divorce indicates that the Veteran and N.H. resided together until 2006 and then separated and ceased to reside together as husband and wife.  

During his February 2010 Board hearing, the Veteran said that N.H. ceased living with him in 2005.  See Board hearing transcript at page 8.  He also said they last lived together in the fall of 2006.  Id. at 10.  The Veteran was unsure of the date they separated, as she would come back to stay for a few months and then leave again.  Id.

In October 2010, the Veteran provided a copy of a residential tenancy agreement showing that he and N.H. as the lessees since December 26, 2006, although the document does not include a signature page (10/29/10 VBMS Financial Actions, p. 3).  

N.H. provided tax information from Internal Revenue Service (IRS) reflecting her residency in Cornelia, Georgia, in December 2000, and in Kalamazoo, Michigan, from December 2001 to December 2006 (12/31/10 VBMS Income and Wage Statements; 11/4/10 VBMS Income and Wage Statements).  She provided her driver's licenses from Michigan, and Metro Transit badges (issued to [redacted]) that expired in January 2005 and January 2006 (10/26/10 VBMS Identification Materials).  

N.H. also provided copies of a Polk County Directory, Kalamazoo, County, Michigan, dated in December 2002, December 2004, and December 2006, verifying her address in Kalamazoo, Michigan (10/26/10 VBMS Correspondence).  She provided documents showing she filed for benefits from the Michigan Department of Human Services between 2006 and 2009.  Id.  N.H. included a copy of her subsidized tenant lease in Michigan, between October 2007 and September 2008, and a January 2008 utility bill for a Kalamazoo, Michigan, address.  Id.

In the aggregate, the Board concludes that the weight of the probative evidence supports the conclusion that the Veteran and N.H. were separated at the time she filed her September 2005 apportionment claim.  

With regard to the question of whether the Veteran reasonably discharged his responsibility for N.H.'s support, the record again offers conflicting information as to whether he was providing any financial support to N.H.  

In his April 2005 VA 21-686c, the Veteran reported contributing $500 a month toward her support, although they did not live together.  

In a January 2007 VA 21-686c, the Veteran said that he and N.H. did not live together but he contributed $275 a month to her support (1/16/07 VBMS VA 21-686c Declaration of Status of Dependents).  

In his February 2009 VA 21-686c, the Veteran reported that they did not live together but he contributed $150 a month to her support (2/21/09 VBMS VA 21-686c Declaration of Status of Dependents).

The evidence shows N.H. has not worked since 2006.  Her IRS records reveal that she earned $2,093 in the year ending December 2006.  From 2006 to March 2009, her only verifiable income was from public assistance in the amount of approximately $269 a month.  Her records do not reflect receipt of the monthly support reported by the Veteran.

The objective evidence of record weighs against a finding that the Veteran regularly contributed to the monthly support of N.H. since 2005.

The Veteran has provided lay testimony and statements that the claimant repeatedly disappeared and had a substance abuse problem (3/4/09 VBMS VA 9 Appeal to Board of Appeals).  He had dependent children that were not N.H.'s. and an elderly parent for whom he cared.  Id.; see also Board hearing transcript at page 6.  

In February 2016, the Veteran reported that N.H. committed identify fraud that necessitated his filing a police report in July 2015 (2/15/16 VBMS Correspondence).  She used multiple names and he believed her boyfriend posed as the Veteran to perpetrate the fraud.  The Veteran contended that N.H. committed conjugal infidelity that barred her entitlement to apportionment, and pointed to their divorce decree to support this claim.  He maintained that the lay statements offered by her friends and family had no credibility as they were imprisoned for similar circumstances.  

Thus, the Veteran has argued that no apportionment should be made based on the claimant's alleged conjugal infidelity or because she has lived with another person and held herself out openly to the public to be the spouse of such person.  See 38 C.F.R. § 3.458(b-c).

The Veteran provided a copy of an Identify Theft Affidavit completed in October 2015, regarding an April 2015 incident (2/16/16 VBMS Affidavit).  He provided no objective evidence of any fraud perpetrated by N.H. between 2005 and 2009, which is the period under consideration for the apportionment in dispute.  

The Veteran has not produced any objective evidence to support his allegations.  Moreover, beyond the lay statements of the Veteran, the record contains no evidence that N.H. either lives with another person or has held herself out openly to the public to be the spouse of such person.  As such, the record does not establish any bars to apportionment under 38 C.F.R. § 3.458.

The remaining question to be determined is if the apportionment of $150 to N.H. causes undue hardship to the Veteran.  

The Veteran's SSA disability payments ranged from $649 in October 2005 to $264 in September 2009, according to information provided by SSA in September 2011 (9/19/11 VBMS Medical Treatment Records - Furnished by SSA).

The Veteran received $2,589 in VA compensation benefits as of March 1, 2005 (9/16/05 VBMS VA 21-8947)

In January 2006, the Veteran listed his total expenditures as $3,716 per month (1/24/06 VBMS Correspondence).  N.H. reported monthly expenses that totaled $850, that she was unable to work due to severe arthritis, and that she obtained canned and boxed foods from church organizations (1/3/05 VBMS VA 21-4138 Statement in Support of Claim).

The Veteran's VA compensation was $2,564 as of March 1, 2006 (1/9/06 VBMS Notification Letter (e.g. VA 20-8993, VA 21-0290, PCGL).  June 21, 2006 records indicate he received $2,694 as of March 1, 2006 (6/21/06 VBMS VA 21-8947; 6/21/06 VBMS Notification Letter).  

In August 2006, N.H. reported that she was unable to work full time due to severe arthritis (8/10/06 VBMS Correspondence).

In April 2007, N.H. submitted a March 2007 Eligibility Notice from the Michigan Department of Human Services showing her unearned income was $264 and that she was eligible for food stamps (4/30/07 VBMS Correspondence).

In 2007, the Veteran received $2,781 in VA compensation benefits and $676 in SSA benefits, for a total monthly income of $3,716, according to the November 2007 special apportionment decision.  His expenses exceeded his income by $476.  He received an additional $139 per month due to N.H. being counted as his dependent and $150 was apportioned to N.H. on a monthly basis.

The Veteran received $2,843 in VA compensation as of December 1, 2007 (6/20/08 VBMS Notification Letter).

In June 2008, N.H.'s cash assistance of $264 per month from the Michigan Department of Human Services was cancelled (5/20/08 VBMS Third Party Correspondence).

In February 2009, the Veteran was advised that his mother was added as a dependent and his compensation was $2,957 as of November 1, 2008 and $3,127 as of December 1, 2008 (2/14/09 VBMS Notification Letter).  

In March 2009, the Veteran reported itemized monthly expenses that totaled $5,294 (3/30/09 VBMS Correspondence).

In September 2009, the Veteran's VA compensation benefits were $2,977 (9/1/09 VBMS Notification Letter).

In February 2010, the Veteran reported itemized monthly expenses that totaled $5,199 (2/25/10 VBMS Financial Actions, p.3).

In October 2010, the Veteran's financial status report appears to show that his total monthly income was $3,613 (from VA compensation and SSA disability benefits) and his expenses were $3,433 (10/21/10 VBMS VA 5655 Financial Status Report (Submit With Waiver Request).  His income appears to exceed his expenses by $180. 

N.H.'s October 2010 financial status report shows that her monthly income was $269 in assistance that equaled her expenses (10/26/10 VBMS VA 5655 Financial Status Report).

In summary, the record shows that, during the pendency of this appeal, the Veteran has been unemployed and has had no income other than his SSA disability and VA compensation benefits.  The Board has considered the appellant's statements, and regrets her financial straits.  However, fundamentally, VA must not apportion the benefits of veterans where this could cause them undue financial hardship.  Here, the Veteran's expenses significantly exceeded his income as demonstrated by his report at the time of the initial apportionment and the income verification information of record.  While his more recent information suggests his income exceeds his expenses, it is only by $180, that would be reduced to just $30 if $150 is apportioned to N.H.  Therefore, no reasonable apportionment can be made to N.H. without causing undue financial hardship to the Veteran.  

In light of the foregoing, the Board concludes that N.H. is not entitled to an apportionment of the Veteran's compensation benefits in the amount of $150 per month between September 1, 2005 and December [redacted], 2009.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458.  As such, the Veteran's appeal is successful and his claim will be granted.


      (CONTINUED ON NEXT PAGE)




ORDER

N.H. is not entitled to a $150.00 monthly apportionment of the Veteran's compensation benefits between September 1, 2005 and December [redacted], 2009, and his appeal is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


